Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 29 October 2020.  Due to amendment, objection of Claim 1 has been withdrawn.  Claims 1-28 remain pending in this application.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by March et al (USPG Pub No. 20140222758A1; March hereinafter).
single document comprised of a plurality of files, each file of the plurality of files representing a corresponding version of the single document comprising: 
a module comprised of logic adapted to automatically generate a document hierarchy data structure representing a revision history of the document by use of data embodying inference rules that are applied to metadata corresponding to the plurality of files (see pp. [0075-0076]; e.g., the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.  The variant controlled file system of March provides an automated process for tracking divergence of content blocks for each block of a file by utilizing one or more of a “content point” of a file, which is the data contents of a file at that point in time, as well as acquired changes accumulated in a change log for respective content points, in order to determine one or more of a plurality of variants/versions of a file.  Content point values can be a fingerprint, a hash, a digital signature, or any metadata that distinguishes a first version block from a second version of the same block.  An automated process may take a new content point at the last point of commonality and synthesize parallel change logs to track divergence.  The one or more change log(s) taught by the March reference is considered equivalent to Applicant’s “...document hierarchy data structure representing a revision history”, determining one or more of a plurality of variants/versions of a file.  As stated, the change logs are serialized and applied in order and utilize content point values, such as a hash, signature or other metadata, to distinguish versions and track divergence after determined 
a computer memory that stores the generated hierarchy data structure representing the revision history of the document, the revision history showing a determined location of each file of the plurality of files in the generated hierarchy data structure (see pp. [0074-0076]; e.g., the reference of March teaches that each user workstation may store a version tracking record for each change log and content point for each block of a file into its local file system view store, and transmits a version tracking record to a network attached file state store.  A file system view of every variant of every file in the file system can be viewed at each user workstation. Paragraphs [0079] and [0110] teach of determining the at least one storage location of a change log and a content point of a file when requested from a file state server for each managed file, reading on Applicant’s claimed limitation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over March et al (USPG Pub No. 20140222758A1; March hereinafter) in view of Houston et al (USPG Pub No. 20140122592A1; Houston hereinafter).  

As for Claim 2, March teaches, A process executed by a computer system on a plurality of document data files each representing a corresponding different version of a single document, the computer system further comprised of a memory storing a data structure encoding a version hierarchy of the single document comprising: 
detecting a new file (see pp. [0074]; e.g., the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, where each of the many networked user workstations may commit a changed or new file into a variant controlled file system); and
obtaining at least one metadata value describing one corresponding characteristic of the new file, the meta-data comprising a modification date of the new file (see pp. [0076]; e.g., The variant controlled file system of March provides an automated process for tracking divergence of content blocks for each block of a file by utilizing one or more of a “content point” of a file, which is the data contents of a file at that point in time, as well as acquired changes accumulated in a change log for respective content points, in order to determine one or more of a plurality of variants/versions of a file.  Content point values can be a fingerprint, a hash, a digital signature, or any metadata that distinguishes a first version block from a second version of the same block. A content point is a snapshot, archive, or binary image of a file block 
The reference of March does not appear to recite the language of, “determining a repository location associated with the new file”, “determining the modification date of the youngest file in the determined file directory”, “determining that the modification date of the new file is later than the determined modification date of the youngest file”, “in response to the determining that the modification date of the new file is later, automatically creating a new data element in the data structure representing the version hierarchy”, “storing a pointer in a data element corresponding to the older file to the created data element associated with the younger file”, and “storing in the new data element a pointer to the younger file”.
The reference of Houston teaches, “determining a repository location associated with the new file” (see fig. 8; see pp. [0071]; e.g., the reference of Houston teaches of determining a location for a newly contributed content item transmitted to the pooled collection from at least a first account, where the new location is outside of the first user account and can be a storage space associated with the pooled collection); 
“determining the modification date of the youngest file in the determined file directory” (see pp. [0045-0048]; e.g., the reference of Houston teaches of the content management system maintaining a content directory identifying the location of each content item in a content storage, where the content directory can include a unique 
“determining that the modification date of the new file is later than the determined modification date of the youngest file” (see pp. [0045-0048]; e.g., the reference of Houston teaches of the content management system maintaining a content directory identifying the location of each content item in a content storage, where the content directory can include a unique content entry for each content item stored in the content storage, such as a creation/modification date illustrated at least within Figure 4 of Houston.  Additionally, paragraphs [0068] and [0073] teach of the incorporation and utilization of a revision history, where an interface for browsing the revision history and restoring a previous version of a content item in the persistent pooled collection.  One of ordinary skill can conceive that a creation/modification date would be created and updated for each version contained within the revision history.  According to Applicant’s claim language, it is unclear as to whether the “youngest file” is equivalent to the “new file” or how the “youngest file” is being defined in light of Applicant’s disclosure. Paragraph [0063] of Houston details how the pooled collection can sort the combined listing of files according to any attribute of the files or their associated metadata, 
 “in response to the determining that the modification date of the new file is later, automatically creating a new data element in the data structure representing the version hierarchy” (see pp. [0045-0047]; e.g., the reference of Houston teaches of the content management system maintaining a content directory identifying the location of each content item in the content storage, including a unique content entry including a content path to present the content items in the appropriate folder hierarchy and content pointer identifying the location of the content item in content storage.  As previously stated from the cited paragraph [0040], the content management system supports automatic synchronization of content from one or more client devices, and allows for the synchronization of any changes to content in designated folders and sub-folders such as new, deleted, modified, copied, or moved files and/or folders); 
“storing a pointer in a data element corresponding to the older file to the created data element associated with the younger file” (see pp. [0045-0047]; e.g., the reference of Houston teaches of the content management system maintaining a content directory identifying the location of each content item in the content storage, including a unique content entry including a content path to present the content items in the appropriate folder hierarchy and content pointer identifying the location of the content item in content storage.  A content pointer can include the exact address of the content item in memory.  Paragraph [0028] discusses that a collection pool can be a shared collection of pointers to the data residing in user’ accounts, while paragraph [0029] teaches of allowing the content management system to identify and cluster content items by date, 
“storing in the new data element a pointer to the younger file” (see pp. [0066-0069]; e.g., the reference of Houston teaches of generating pointer in the persistent pooled collection where the pointers reference the second content items in a second account in which content has been linked and aggregated between a first and second use account.  This teaching of Houston reads on Applicant’s limitation by creating pointers which correspond with data elements of a second user associated with content of a first user and selecting the associated content items to be appended to the persistent pooled collection.  As stated previously, the system can track changes using a revision history. Paragraph [0028] discusses that a collection pool can be a shared collection of pointers to the data objects residing in user’ accounts, while paragraph [0029] teaches of allowing the content management system to identify and cluster content items by date, and recognize that a set of them corresponds to a certain date/time/location signature or based on a single attribute, such as chronological boundaries, which can present data objects and associated pointers in a newest/youngest to oldest fashion, for example). 
The combined references of March and Houston are considered analogous art for being within the same field of endeavor, which is shared or pooled collections in an online storage environment.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a persistent pooled collection hosted by a content management system that tracks changes to files, different versions of files, and change history, as taught by Houston, 



Claims 3-5, 8, 9, 14, 18 & 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over March et al (USPG Pub No. 20140222758A1; March hereinafter) in view of Makkar et al (USPG Pub No. 20130346444A1; Makkar hereinafter).  

As for Claim 3, March teaches, A computer system adapted by logic for organizing a plurality of related document files in a version hierarchy, the plurality of related document files being different versions of a single document, and the plurality of related document files being stored in one or more document repositories, comprising:
 a repository scanning module adapted by logic to scan the one or more document repositories to detect either new, newly detected or newly changed document files comprising the plurality of related document files (see pp. [0075-0076]; e.g., the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.  Paragraph [0075] teaches of each user workstation having the capability of displaying a file system view of every variant of every file in a file system for selection, and as stated, “When required, the workstation applies change logs to content points according to first a local file system view store for a version tracking record, then requesting and comparing version tracking records from confederated repositories at other user workstation apparatuses, and if unsatisfied, obtains a version tracking record from a network attached file state store. Each pair of networked user workstation apparatus exchanges updated file system views whenever a block of a file is transferred between them”, reading on Applicant’s claimed limitation of searching repositories for changes to document files amongst a plurality of files); and 
a database adapted by logic to store a data structure representing a version hierarchy of the single document, the data structure further comprised of metadata about the changed document files detected by the repository scanning module (see pp. [0074-0076]; e.g., the variant controlled file system of the March reference provides an automated process for tracking divergence of content blocks for each block of a file by utilizing one or more of a “content point” of a file, which is the data contents of a file at that point in time, as well as acquired changes accumulated in a change log for respective content points, in order to determine one or more of a plurality of variants/versions of a file.  Content point values can be a fingerprint, a hash, a digital signature, or any metadata that distinguishes a first version block from a second version of the same block.  An automated process may take a new content point at the last point of commonality and synthesize parallel change logs to track divergence.  March teaches that each user workstation may store a version tracking record for each change log and content point for each block of a file into its local file system view store, and transmits a version tracking record to a network attached file state store).
The reference of March does not appear to explicitly recite the limitation of, “an inference module adapted by logic to automatically determine the proper location in the changed document files by use of at least one encoded inference rules”.
The reference of Makkar recites the limitation of, “an inference module adapted by logic to automatically determine the proper location in the version hierarchy of each of the detected changed document files by use of at least one encoded inference rules” (see pp. [0122-0123]; e.g., the reference of Makkar serves as an enhancement to the teachings of March and utilizes at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.  One or more of a plurality of relational operators can be in use, including “greater-than (>)”, “greater-than-or-equal (>=)” and range {between at least two values}, where an example is provided such as "Author==gmakkar" AND "DocType==PDF" AND "Date range 01-01-2009, 01-01-2010".  Thus, it would be conceivable for one to modify a metadata query to incorporate relational operators, such as “greater-than (>)” and a determined time range, in order to derive a desired metadata query result.  Applicant’s inference module, as disclosed within Applicant’s specification, allows for the application of applicable rules and actions on one or more data objects.  Accordingly, the reference of Makkar, at least within paragraphs [0095-0096], teaches of utilizing inline policy management which allows for fast execution of policies that are applied to data objects once they are created, such as “replicate an object twice”, “compress the object after storing it”, etc., reading on Applicant’s inference rules being applied to data objects and/or metadata.  According to paragraph [0096], a policy ID encoded in the object handle of a data object is utilized for a quick lookup within a policy store in order to locate and apply the applicable policy based on an object’s location or type, for 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor as the claimed invention, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management and querying of metadata such as inferred metadata using one or more of a plurality of policies, as taught by Makkar, with the method of March because an advanced metadata subsystem is needed to allow for full-featured creation and management of metadata for stored data objects. (Makkar; [0009])
As for Claim 4, March recites the limitation, “the one or more repositories are comprised of: a folder on a local computer operating the scanner module, a DMS system accessed externally to the local computer, a folder directory on a remote network storage device, or a location on a remote file storing or sharing system” (see pp. [0074-0076]; e.g., the reference of March teaches that each user workstation may store a version tracking record for each change log and content point for each block of a file into its local file system view store, and transmits a version tracking record to a network attached file state store.  A file system view of every variant of every file in the file system can be viewed at each user workstation. Paragraphs [0079] and [0110] 

As for Claim 5, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “the inference module is further adapted to: obtain a first metadata about a first file of the plurality of related document files, obtain a second metadata about a second file of the plurality of related document files, apply at least one inference rule to the first and second metadata, and, based on the inference rule result, modify a first data element corresponding to the first file and a second data element corresponding to the second file to store a reference in the first data element designating that the second data element is a child to the first data element, the first and second data elements comprising the version hierarchy data structure”.
Makkar teaches, “the inference module is further adapted to: obtain a first metadata about a first file of the plurality of related document files, obtain a second metadata about a second file of the plurality of related document files, apply at least one inference rule to the first and second metadata, and, based on the inference rule result, modify a first data element corresponding to the first file and a second data element corresponding to the second file to store a reference in the first data element designating that the second data element is a child to the first data element, the first and Author==gmakkar" AND "DocType==PDF" AND "Date range 01-01-2009, 01-01-2010".  Thus, it would be conceivable for one to modify a metadata query to incorporate relational operators, such as “greater-than (>)” and a determined time range, in order to derive a desired metadata query result.  Applicant’s inference module, as disclosed within Applicant’s specification, allows for the application of applicable rules and actions on one or more data objects.  Accordingly, the reference of Makkar, at least within paragraphs [0095-0096], teaches of utilizing inline policy management which allows for fast execution of policies that are applied to data objects once they are created, such as “replicate an object twice”, “compress the object after storing it”, etc., reading on Applicant’s inference rules being applied to data objects and/or metadata.  According to paragraph [0096], a policy ID encoded in the object handle of a data object is utilized for a quick lookup within a policy store in order to locate and apply the applicable policy based on an object’s location or type, for example). 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor as the claimed invention, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art 

As for Claim 8, March teaches, further comprising: a user interface module that is adapted by logic to display on the computer display screen data representing at least part of the version hierarchy (see pp. [0008], [0032]; e.g., According to March within paragraph [0008], at least within Figure [0008], an interface can be provided for browsing the revision history of one or more files, and restore a previous version of a content item in the persistent pooled collection.  The reference of March provides for a client-side application to utilize a user interface {UI} for the user to interact with the content management system integrated with the file system or via a webpage displayed using a web browser application.  A file system view of every variant of every file in the file system can be viewed at each user workstation, thus, providing at least a part view of a version hierarchy). 


As for Claim 9, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.

Makkar teaches, “further comprising: a user interface module that is adapted by logic to solicit from a user metadata about the first or second file” (see pp. [0012-0013], [0067-0069]; e.g., Makkar teaches of utilizing a metadata subsystem which stores metadata relating to stored data objects and allows data objects to be located and retrieved easily via user-specified search queries. It manages and allows searches on at least three categories of metadata via the same user interface and technique, including user-specified metadata, inferred metadata and system-defined metadata. Makkar teaches of utilizing a presentation layer of a metadata subsystem which provides multiple interfaces for accessing data stored in an object store, including a NAS interface and a Web service Interface.  As discussed within at least paragraph [0157], the metadata subsystem {MDS} uses log structures to chronologically store metadata operations on data objects, reading on the claimed limitation). 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor as the claimed invention, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of one or more interfaces, as taught by Makkar, with the method of March in order to provide multiple interfaces for accessing data stored in an object store, including a NAS 

As for Claim 14, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “further comprising: an office productivity module adapted to edit a document file comprising the plurality of related document files”, “a warning module adapted by logic to obtain from the office productivity module a metadata describing the document file and to interrogate the database using the obtained metadata data in order to detect the condition either that a user of the office productivity module is not editing the latest version of the document or that there are other document files corresponding to other versions of the document whose corresponding locations on version hierarchy are different branches and not lineally related”.
Makkar teaches, “further comprising: an office productivity module adapted to edit a document file comprising the plurality of related document files” (see pp. [0084-0088]; e.g., the reference of Makkar teaches of utilizing a distributed object store which allows for path-based and direct read or write access to data objects within a distributed object store using an object handle or location ID); 
“a warning module adapted by logic to obtain from the office productivity module a metadata describing the document file and to interrogate the database using the obtained metadata data in order to detect the condition either that a user of the office productivity module is not editing the latest version of the document or that there are 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor as the claimed invention, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management and querying of metadata, as taught by Makkar, with the method of March in order to enable clients to transparently adapt to objects that move from one location to another. (Makkar; [0087])


As for Claim 18, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “wherein the metadata describing the first file and the second file is comprised of one or more of: a filename, a modification timestamp, a latest author, an originating author, a detection timestamp, keywords, or a file system directory location”.
Makkar teaches, “wherein the metadata describing the first file and the second file is comprised of one or more of: a filename, a modification timestamp, a latest author, an originating author, a detection timestamp, keywords, or a file system directory location” (see pp. [0074]; e.g., the reference of Makkar teaches of two types of inferred metadata, latent and system-generated, in which latent inferred metadata is metadata in a data object which can be extracted automatically from the object and tagged on the object, such as “Author”, reading on Applicant’s claim limitation). 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management and querying of metadata such as inferred metadata using one or more of a plurality of policies, as taught by Makkar, with the method of March in order quickly lookup in a policy store an 


As for Claim 24, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “wherein the first and second metadata are revision sequence ID values of the first and second document, respectively”.
Makkar teaches, “wherein the first and second metadata are revision sequence ID values of the first and second document, respectively” (see pp. [0084-0087]; e.g., the reference of Makkar teaches of a Distributed Object Store that enables path based and direct access to data objects using a first level and second level of a multilevel object handle that is established for newly created data objects.  As stated within the cited paragraph [0084], “...The first level of the object handle is a system-generated globally unique number, called a global object ID, that is permanently attached to the created data object. The second level of the object handle is a "hint" which includes the location ID of the data object and...the policy ID of the data object”, reading on Applicant’s claimed limitation of at least a first and second metadata for documents.  Applicant’s revision sequence ID values are equivalent to remapped ID values pertaining to one or more if the global object ID, location ID and/or policy ID of one or more data objects). 


As for Claim 25, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “wherein the repository scanning module is activated when the system detects a modification of one of the plurality of related document files and its storage as a new file”.
Makkar teaches, “wherein the repository scanning module is activated when the system detects a modification of one of the plurality of related document files and its storage as a new file” (see pp. [0118-0119]; e.g., the reference of Makkar teaches of utilizing at least a metadata subsystem {MDS} of a Content Repository in which allows an application to periodically scan constituent data volumes in the system to get changed information since it last ran, where this information is then populated in the 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management and querying of metadata such as inferred metadata using one or more of a plurality of policies, as taught by Makkar, with the method of March in order to enable clients to transparently adapt to objects that move from one location to another. (Makkar; [0087])

As for Claim 26, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
wherein a new data element is created in the version hierarchy data structure in response to the detection of the modification and storage as a new file”.
Makkar teaches, “wherein a new data element is created in the version hierarchy data structure in response to the detection of the modification and storage as a new file” (see pp. [0119-0118]; e.g., the reference of Makkar, within at least paragraph [0119], teaches of two types of inferred metadata, such as latent and discovered metadata, where inferred-discovered metadata can be discovered from an object’s content, access times, or other metadata.  Using object content information, the application can build an association of one object with another, writing metadata to both objects and providing linkage information of the other object.  Paragraph [0084] teaches that an object handle is created in response to a created object, with the object handle being a system-generated globally unique number {I.e. global object ID} that is permanently attached to the created data object.  According to paragraphs [0086-0088], the server system can make a determination of whether an object was moved, and if determined that the object has moved, a new location ID is created for the object and the old location becomes stale {invalid}.  The new object location ID will be communicated once the data object is attempted to be accessed.  The server system is responsible for mapping the unchanging global ID to location ID, and enable clients to transparently adapt to objects that move from one location to another as a result of a change in policy). 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  

As for Claim 27, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “wherein an on-line repository is polled periodically to obtain changes to metadata of files stored in the on-line repository”.
Makkar teaches, “wherein an on-line repository is polled periodically to obtain changes to metadata of files stored in the on-line repository” (see pp. [0118]; e.g., the reference of Makkar teaches of utilizing at least a metadata subsystem {MDS} of a Content Repository in which allows an application to periodically scan constituent data volumes in the system to get changed information since it last ran, where this information is then populated in the MDS). 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management and querying of 
As for Claim 28, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “wherein the document repository is one of: a file system directory, Document management system, an external on-line repository accessed using a URL, or a plurality of stored email messages with at least one email message being comprised of at least one attachment comprised of at least one of the plurality of related document files”.
Makkar teaches, “wherein the document repository is one of: a file system directory, Document management system, an external on-line repository accessed using a URL, or a plurality of stored email messages with at least one email message being comprised of at least one attachment comprised of at least one of the plurality of related document files” (see pp. [0054]; e.g., the reference of Makkar teaches of utilizing at least a storage operating system using a storage manager, which logically organizes information as a hierarchical structure of named directories and files on one or more of a plurality disks within an implemented “write-anywhere file system” that cooperates with one or more virtualization modules).
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor, which is network storage systems and a 


Claims 6, 7, 10-13, 15-17, 19, 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over March et al (USPG Pub No. 20140222758A1; March hereinafter) in view of Makkar et al (USPG Pub No. 20130346444A1; Makkar hereinafter) further in view of Houston et al (USPG Pub No. 20140122592A1; Houston hereinafter).

As for Claim 6, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor as the claimed invention, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management 
March and Makkar does not appear to recite the limitation of, “further comprising: a re-purposing detection module adapted by logic to determine that a first document file detected by the scanning module is the same as a second document file, and that the second document file is a re-purposed document and not a new version of the document”.
Houston teaches, “further comprising: a re-purposing detection module adapted by logic to determine that a first document file detected by the scanning module is the same as a second document file, and that the second document file is a re-purposed document and not a new version of the document” (see pp. [0062]; e.g., the reference of Houston serves an enhancement to the teachings of march and Makkar and provides a system to automatically identify one or more commonalities that define a pooled collection, where the system can scan through the files of other users accounts, such as a first and second user’s account, for inclusion files into the pooled collection that share common attributes/characteristics.  As stated within the cited paragraph, “The system can create overlapping pooled collections that share part of the same set of files, but are pooled based on different commonalities or user attributes to generate different subsets of the files for a specific audience or purpose”, thus, shared files or sets of files having commonalities can be designated for a specific purpose.  This teaching is equivalent to the “repurposed document file” designation of Applicant).  



As for Claim 7, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
March and Makkar does not appear to recite, “where the re-purposing detection module is further adapted to create a new data structure representing a version hierarchy for a new document, the data structure comprised of a data element corresponding to the re-purposed document”.
Houston teaches, “where the re-purposing detection module is further adapted to create a new data structure representing a version hierarchy for a new document, the data structure comprised of a data element corresponding to the re-purposed 
The combined references of March, Makkar and Houston are considered analogous art for being within the same field of endeavor, which is shared or pooled collections in an online storage environment.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a persistent pooled collection hosted by a content management system that tracks changes to files, different versions of files, and change history, as taught by Houston, with the methods of Makkar and March in order to alleviate the difficulties of a complex network based file storage when sharing data in an online storage environment. (Houston; [0003])

As for Claim 10, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
March and Makkar does not appear to recite, “where the version hierarchy data structure is organized as a tree data structure”.

The combined references of March, Makkar and Houston are considered analogous art for being within the same field of endeavor, which is shared or pooled collections in an online storage environment.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a persistent pooled collection hosted by a content management system that tracks changes to files, different versions of files, and change history, as taught by Houston, with the methods of Makkar and March in order to alleviate the difficulties of a complex network based file storage when sharing data in an online storage environment. (Houston; [0003])
As for Claim 11, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
in the version hierarchy data structure is organized as a linked list”.
Houston teaches, “wherein the version hierarchy data structure is organized as a linked list” (see pp. [0036]; e.g., the reference of Houston teaches of a user account database that can be used to store content such as documents and folders of documents from one or more client devices that are assigned web-accessible addresses linking access to one or more folders.  Shared folders and group folders are linked with and available to multiple accounts.  As discussed within paragraph [0039], Content Storage, comprising stored metadata describing content items and the relationships of content items to various accounts, folders and groups, can also store a single copy of content and use a pointer or other mechanism to link duplicates to the single copy, reading on Applicant’s claimed limitation of the organizing of a hierarchy as a linked list.  Paragraphs [0071-0072] provide further teachings into the assigning/removal of links/pointer to versions of content within pooled collections stemming from first and second user accounts). 
The combined references of March, Makkar and Houston are considered analogous art for being within the same field of endeavor, which is shared or pooled collections in an online storage environment.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a persistent pooled collection hosted by a content management system that tracks changes to files, different versions of files, and change history, as taught by Houston, with the methods of Makkar and March in order to alleviate the difficulties of a 

As for Claim 12, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
March and Makkar does not appear to recite, “wherein the user interface module is further adapted to display a chronological list of events that relate to the document”.
Houston teaches, “wherein the user interface module is further adapted to display a chronological list of events that relate to the document” (see pp. [0039]; e.g., the reference of Houston provides for a content storage that uses file version controls that track changes to files, different versions of files {including diverging version trees}, and a change history, which includes a set of changes that produce the changed file version.  Paragraph [0041] further teaches of viewing or manipulating content via a web interface).
The combined references of March, Makkar and Houston are considered analogous art for being within the same field of endeavor, which is shared or pooled collections in an online storage environment.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a persistent pooled collection hosted by a content management system that tracks changes to files, different versions of files, and change history, as taught by 

As for Claim 13, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
March and Makkar does not appear to recite, “wherein the user interface module is further adapted to display a version tree diagram”.
Houston teaches, “wherein the user interface module is further adapted to display a version tree diagram” (see pp. [0039]; e.g., the reference of Houston provides a content storage that uses file version controls that track changes to files, different versions of files {including diverging version trees}, and a change history.  Paragraph [0041] further teaches of viewing or manipulating content via a web interface).
The combined references of March, Makkar and Houston are considered analogous art for being within the same field of endeavor, which is shared or pooled collections in an online storage environment.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a persistent pooled collection hosted by a content management system that tracks changes to files, different versions of files, and change history, as taught by 
As for Claim 15, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
March and Makkar does not appear to recite, “the one or more repositories is comprised of at least one stored received email message with at least one file attachment that is one of the plurality of related document files”.
Houston teaches, “the one or more repositories is comprised of at least one stored received email message with at least one file attachment that is one of the plurality of related document files” (see pp. [0014], [0057-0061]; e.g. at least within paragraphs [0057-0061], Houston teaches of a plurality of users participating in a pooled collection of content items in which the collection receives content items within a predefined period of time that may be associated with a specific event that occurred within the specified period in which the data content is received, where the data content is described as contributed photos, documents, blog posts, audio recordings, or videos. An email is an electronic message, equivalent to at least an electronic document or blog posts communicated to one or more users).

  
As for Claim 16, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “wherein the metadata about the at least one file attachment is comprised of metadata describing the email message”.
Makkar teaches, “wherein the metadata about the at least one file attachment is comprised of metadata describing the email message” (see pp. [0074]; e.g., the reference of Makkar teaches of two types of inferred metadata, latent and system-generated, in which latent inferred metadata is metadata in a data object which can be extracted automatically from the object and tagged on the object, such as “Author”, reading on Applicant’s claim limitation of discerning metadata describing one or more data objects, such as a blog).  



As for Claim 17, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
The reference of March does not appear to explicitly recite the limitation of, “where the metadata describing the email message is one or more of sender, a recipient, or a receipt date”.
Makkar teaches, “where the metadata describing the email message is one or more of sender, a recipient, or a receipt date” (see pp. [0074]; e.g., the reference of Makkar teaches of two types of inferred metadata, latent and system-generated, in which latent inferred metadata is metadata in a data object which can be extracted automatically from the object and tagged on the object, such as “Author”, reading on Applicant’s claim limitation of at least a “sender”). 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor, which is network storage systems and a 

As for Claim 19, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
March and Makkar does not appear to recite, “wherein the encoded inference rule is: if a first document file comprising the plurality of related document files is associated with a file system directory path that is the same as that associated with a second file comprising the plurality of related document files that is already a part of the document version hierarchy, and a first metadata corresponding to the first document file is comprised of a younger modification timestamp than a second metadata associated with the second file and the contents of the first file is different than the contents of the second file, then the first file is determined to be a new version of the document”.
in the encoded inference rule is: 
if a first document file comprising the plurality of related document files is associated with a file system directory path that is the same as that associated with a second file comprising the plurality of related document files that is already a part of the document version hierarchy, and a first metadata corresponding to the first document file is comprised of a younger modification timestamp than a second metadata associated with the second file and the contents of the first file is different than the contents of the second file, then the first file is determined to be a new version of the document” (see pp. [0062]; e.g., According to at least paragraph [0062], Houston provides for the system to automatically identify one or more commonalities that define a pooled collection, where the system can scan through the files of other users accounts, such as a first and second user’s account, for inclusion files into the pooled collection that share common attributes/characteristics.  As stated within the cited paragraph, “The system can create overlapping pooled collections that share part of the same set of files, but are pooled based on different commonalities or user attributes to generate different subsets of the files for a specific audience or purpose”, thus, shared files or sets of files having commonalities can be designated for a specific purpose.  This teaching is equivalent to the “repurposed document file” designation of Applicant).
The combined references of March, Makkar and Houston are considered analogous art for being within the same field of endeavor, which is shared or pooled collections in an online storage environment.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a persistent pooled collection hosted by a content management system that 
 

As for Claim 22, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
March and Makkar does not appear to recite, “wherein the re-purposing module is further adapted to utilize an inference rule that is: if the a first document file is detected by the scanner in a file system location that is different than a second document file that occupies a position in the version hierarchy and the contents of the first document file is the same as the second document file, then it is determined that first document file is a repurposed document file”.
Houston teaches, “wherein the re-purposing module is further adapted to utilize an inference rule that is: 
if the a first document file is detected by the scanner in a file system location that is different than a second document file that occupies a position in the version hierarchy and the contents of the first document file is the same as the second document file, then it is determined that first document file is a repurposed document file” (see pp. [0062]; The system can create overlapping pooled collections that share part of the same set of files, but are pooled based on different commonalities or user attributes to generate different subsets of the files for a specific audience or purpose”, thus, shared files or sets of files having commonalities can be designated for a specific purpose.  This teaching is equivalent to the “repurposed document file” designation of Applicant).
The combined references of March, Makkar and Houston are considered analogous art for being within the same field of endeavor, which is shared or pooled collections in an online storage environment.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a persistent pooled collection hosted by a content management system that tracks changes to files, different versions of files, and change history, as taught by Houston, with the methods of Makkar and March in order to alleviate the difficulties of a complex network based file storage when sharing data in an online storage environment. (Houston; [0003]) 
As for Claim 23, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management.
in the inference rule is further comprised of detecting the condition that a creation timestamp of the first file is greater than a predetermined period of time from the modification timestamp of the second document file”.
Makkar teaches, “wherein the inference rule is further comprised of detecting the condition that a creation timestamp of the first file is greater than a predetermined period of time from the modification timestamp of the second document file” (see pp. [0122-0123]; e.g., the reference of Makkar serves as an enhancement to the teachings of Houston by utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.  One or more of a plurality of relational operators can be in use, including “greater-than (>)”, “greater-than-or-equal (>=)” and range {between at least two values}, where an example is provided such as "Author==gmakkar" AND "DocType==PDF" AND "Date range 01-01-2009, 01-01-2010".  Thus, it would be conceivable for one to modify a metadata query to incorporate relational operators, such as “greater-than (>)” and a determined time range, in order to derive a desired metadata query result). 
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management and querying of metadata such as inferred metadata using one or more of a plurality of policies, as taught by Makkar, with the method of March in order quickly lookup in a policy store an 



Claims 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over March et al (USPG Pub No. 20140222758A1; March hereinafter) in view of Makkar et al (USPG Pub No. 20130346444A1; Makkar hereinafter) further in view of Herz et al (USPG Pub No. 20090254971A1; Herz hereinafter).

As for Claim 20, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
The combined references of March and Makkar are considered analogous art for being within the same field of endeavor as the claimed invention, which is network storage systems and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the management and querying of metadata such as inferred metadata using one or more of a plurality of policies, as taught by Makkar, with the method of March because an advanced 
The references of March and Makkar do not appear to explicitly recite the limitation, “wherein the inference rule is: if a first file is detected as an attachment to a first email message, and an email sender data for the first email message is the same as a recipient data for a second, earlier email message that included a second file as an attachment that was a version of a document, and a filename of the first file and a filename of the second file are determined by logic to have a similarity score at or above a predetermined threshold, then the first file is determined to be a new version of the document”.
Herz teaches, “wherein the inference rule is: if a first file is detected as an attachment to a first email message, and an email sender data for the first email message is the same as a recipient data for a second, earlier email message that included a second file as an attachment that was a version of a document, and a filename of the first file and a filename of the second file are determined by logic to have a similarity score at or above a predetermined threshold, then the first file is determined to be a new version of the document” (see pp. [1401-1409]; e.g. The reference of Herz serves as an enhancement to the combined teachings of March and Makkar by providing techniques for determining subsequent updates and revisions to documents being sent as email communications from a sender to a recipient remotely and automatically, which may include one or more of a plurality of attributes and relevant portions of the one or more emails and/or attached documents that are analyzed to derive a similarity measure.  A plurality of metadata attributes of the email data object 
The combined references of March, Makkar and Herz are considered analogous art for being within the same field of endeavor as the claimed invention, which is network storage systems, secure data interchange and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of inferred rule templates for processing objects using similarity metrics between a plurality of objects such as emails, as taught by Herz, with the methods of Makkar and March in order to enable information about bilateral and multilateral interactions between multiple persistent parties to be exchanged and leveraged within an environment that uses techniques to control access to information, release of information, and matching of information back to parties. (Herz; [0025])

As for Claim 21, the reference of March provides for the tracking of component usage utilizing versions of an object and provides variant management, and the reference of Makkar teaches teaches of utilizing at least the querying of data object metadata to locate data objects that meet a specified criterion or criteria without knowledge of an object ID {OID}.
in the inference rule is further conditioned on the test that the first email message was received within a predetermined period of time from the transmission of the second email message”.
Herz teaches, “wherein the inference rule is further conditioned on the test that the first email message was received within a predetermined period of time from the transmission of the second email message” (see pp. [1401-1409]; e.g. The reference of Herz serves as an enhancement to the combined teachings of March and Makkar by providing techniques for determining subsequent updates and revisions to documents being sent as email communications from a sender to a recipient remotely and automatically, which may include one or more of a plurality of attributes and relevant portions of the one or more emails and/or attached documents that are analyzed to derive a similarity measure.  A plurality of metadata attributes of the email data object are utilized, such as recipient, timestamps, modifications of the sender, and applied against pre-defined threshold parameters in order to determine new versions of a document or one or more modifications.  Within earlier portions of Herz, at least paragraphs [0321] and [0625-0630] discuss the use of inferences for correlating sparse data from one or more of a plurality of databases).
The combined references of March, Makkar and Herz are considered analogous art for being within the same field of endeavor as the claimed invention, which is network storage systems, secure data interchange and a metadata subsystem for a distributed object store in a network storage system.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed 


Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of Claims 1 & 2 under 35 USC 102 and Claims 3-28 under 35 USC 103 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of March et al (USPG Pub No. 20140222758A1), which has been utilized to address Applicant’s arguments and concerns involving the amended language of a “Version Hierarchy for Single Document”, with pertinent rationale provided within this communication above.

With respect to Applicant’s argument that:
“Makkar Fails to Disclose Automatic Determination of Location in Version Hierarchy”



With respect to Applicant’s argument that:
“Makkar Teaches Away from Houston”
Examiner is not persuaded.  As stated within this communication above, the March et al reference is now being utilized as the primary reference in reading on Applicant’s amended limitations and teaches of a file system view of every variant of every file in the file system. Paragraphs [0079] and [0110] teach of determining the at least one storage location of a change log and a content point of a file when requested from a file state server for each managed file.  The Makkar reference further enhances the teachings of the primary reference by providing a plurality of components, such as a metadata subsystem and a policy-based management system within a network storage 



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure. 
***La Fontaine et al (USPG Pub No. 10073821B2) teaches a representation of multiple markup language files that differ in structure and content in one file for the production of new markup language files.
**Glover et al (USPG Pub No. 20140281872A1) teaches a system for tracking changes in a collaborative document editing environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								2/10/2021